Title: To Thomas Jefferson from La Rochefoucauld-Liancourt, 11 July 179[6]
From: La Rochefoucauld-Liancourt, François Alexandre Frédéric, Duc de
To: Jefferson, Thomas


                    
                        Frederick town 11th Juillet 1792 [i.e. 1796]
                    
                    Je ne veux pas m’eloigner de la Virginie, Monsieur, Sans vous remercier encor de votre obligeante reception. Les deux Lettres que vous avés eu la bonté de me donner ne m’ont ete malheureusement d’aucun usage. Mr. Steward etoit parti de Stanton avec Mr. de Volney. Et Mr. Hofman maitre du cabaret de Strasbourg m’a dit que le Clel. Hite n’etoit pas a Sa campagne, mais a une autre habitation beaucoup plus distante, et Sans famille. Quelque contrariete que j’aye eprouvé de ne pas voir un homme instruit a fond de cette partie du pays j’ay cru devoir de pas l’aller troubler dans Ses affaires. Je vous aurois renvoye vos deux Lettres Si le papier n’eut pas ete trop gros, et comme je pense qu’elles ne contenoient que des choses Obligeantes pour moi, Je les ay brulé. Les papiers publics vous auront apris le Succès des armées francoises en italie. Puissent elles en avoir de pareils dans Les West Indies. Permettes moy de presenter mon respectueux homage a Mrs. Randolph et Miss Maria et de me dire avec l’estime et la consideration qui vous sont dues Votre tres humble et tres obeissant serviteur
                    
                        Liancourt
                    
                